COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


GILBERT CARZOLI,                                 §
                                                                   No. 08-15-00204-CR
                     Appellant                   §
                                                                     Appeal from the
v.                                               §
                                                               Criminal District Court No. 1
THE STATE OF TEXAS,                              §
                                                                 of El Paso County, Texas
                     Appellee.                   §
                                                                   (TC# 20150D00251)
                                                 §


                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore

dismiss the appeal. We further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 7TH DAY OF AUGUST, 2015.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.